Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-16, 19-20, 22-29, 31, and 34-37 are pending and examined below. 

Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 depends from canceled claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-16, 19-20, 22-28, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has amended claim to include the term “neat”, i.e. “visibly transparent neat active layer”. This term appears in paragraph [0171] on page 35 of a 36 page specification without definition. The examiner does not know of a specific definition for this term and a search did not provide a definition. 
Claim Interpretation
The phrase “visibly transparent neat active layer” will be interpreted as a “visibly transparent active layer”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 2, 5-8, 10-11, 15, 22, 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2016/01441535).
Regarding Claim 1, Snaith discloses a transparent photovoltaic cell (abstract, transparent PV cells; see figure 6, paragraph 467) comprising: 
a first visibly transparent electrode (see figure 37 a, paragraph 468, extremely transparent and conductive electrodes on both sides ... FTO as the anode); 
a visibly transparent active layer (see figure 37 a, perovskite; paragraph 463, passes through the perovskite before the spiro-OMeTAD in the active layer; therefore transparent) comprising a light absorbing material (paragraph 117, The photoactive perovskite is typically one which is capable of (i) absorbing light) that has a bandgap greater than or equal to about 2.75 eV (see figure 37 a, perovskite; paragraph 120, photoactive perovskite typically has a band gap of equal to or less than 3 .0 e V); and 
a second visibly transparent electrode (see figure 37 a, paragraph 468, extremely transparent and conductive electrodes on both sides ... gold as the cathode), 
wherein the active layer is disposed between the first transparent electrode and the second transparent electrode (see figure 37 a), and 
wherein the transparent photovoltaic cell is visibly transparent (see figure 6, paragraph 27, visibly transparent). 
As Snaith discloses choosing from a finite number of identified, predictable solutions i.e., selection of materials, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding Claim 2, Snaith discloses the transparent photovoltaic cell according to Claim 1, wherein the light absorbing material has a bandgap greater than or equal to about 2.75 eV and less than or equal to about 3.2 eV (paragraph 120, photoactive perovskite typically has a band gap of equal to or less than 3 .0 e V). 

Regarding Claim 5, Snaith is silent regarding the transparent photovoltaic cell has a peak reflectance of greater than about 15% at wavelengths greater than or equal to about 650 nm to less than or equal to about 5000 nm. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the cell such that the cell has a peak reflectance of greater than about 15% at wavelengths greater than or equal to about 650 nm to less than or equal to about 5000 nm, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to use an absorber that does not absorb infrared (Snaith, paragraph 123) thereby controlling the thermal characteristics of the device.

Regarding Claim 6, Snaith discloses the transparent photovoltaic cell according to Claim 1, wherein the light absorbing material is a halide perovskite (paragraph 146, a mixed halide perovskite, wherein said two or more different anions). 

Regarding Claim 7, Snaith discloses the transparent photovoltaic cell according to Claim 6, wherein the halide perovskite comprises halide perovskite nanocrystals (paragraph 146, halide perovskite as the active material; paragraph 82, nano-crystals of the active material).

Regarding Claim 8, Snaith discloses the transparent photovoltaic cell according to Claim 6, wherein the halide perovskite has the formula ABX3 (paragraph 149, the perovskite as the formula ABX3, paragraph 156, X is a halide) where A is methylammonium (MA), formamidinium (FA), ethanediammonium (EA), iso-propylammonium, dimethylammonium, guanidinium, piperidinium, pyridinium, pyrrolidinium, imidazolium, t-butylammonium, Na, K, Rb, Cs, or a combination thereof (paragraph 151, Bis at least one metal cation, therefore with two metal cations, B would then be BB and the formula ABBX3, therefore the first B would then the claim's A; paragraph 101, the metal of K, therefore a K metal cation); B is Pb, Sn, Ge, Cu, Sr, Ti, Mn, Bi, Zn, or a combination thereof (second B, paragraph 155, Pb); and X is a halide or a combination of halides (paragraph 156, halides). 

Regarding Claim 10, Snaith discloses the transparent photovoltaic cell according to Claim 8, wherein the halide perovskite comprises Cl and at least one other halide (paragraph 156, two different halides; paragraph 105, Cl and paragraph [0185]). 

Regarding Claim 11, Snaith discloses the transparent photovoltaic cell according to Claim 1, wherein the light absorbing material is a metal halide, a metal nitride, a metal sulfide, a metal selenide, a metal telluride, an alloy thereof, or a combination thereof (metal halide, paragraphs 164-169). 

Regarding Claim 15, Snaith discloses the transparent photovoltaic cell according to Claim 1, wherein the first visibly transparent electrode is a visibly transparent anode (see figure 37 a, paragraph 468, extremely transparent and conductive electrodes on both sides ... FTO as the anode) and the second visibly transparent electrode is a visibly transparent cathode (see figure 37 a, paragraph 468, extremely transparent and conductive electrodes on both sides ... gold as the cathode). 

Regarding Claim 22, Snaith discloses the transparent photovoltaic cell according to Claim 1, wherein the second visibly transparent electrode comprises a transparent conducting oxide, a nanowire mesh, conducting oxide nanoparticles, conductive nanotubes, a thin metal layer, or a combination thereof (thin metal layer: gold, paragraph 468, thin (-10 nm) layer of gold as the cathode). 

Regarding Claim 24, Snaith discloses the transparent photovoltaic cell according to Claim 1, further comprising: a visibly transparent substrate disposed on the first visibly transparent electrode (see figure 37 a, glass on the first visibly transparent electrode FTO, paragraph 468), wherein the visibly transparent substrate comprises glass, a rigid polymer, or a flexible polymer (glass, see figure 37 a). 

Regarding Claim 25, Snaith discloses the transparent photovoltaic cell according to Claim 1, wherein the transparent photovoltaic cell has a power conversion efficiency greater than or equal to about 0.3% (paragraph 468, 8%). 

Regarding Claim 27, Snaith discloses the transparent photovoltaic cell according to Claim 1, wherein the transparent photovoltaic cell does not include an additional active layer having a bandgap of less than (see figure 37 a, one layer of perovskite; paragraph 120, photoactive perovskite typically has a band gap of equal to or less than 3 .0 e V). 

Regarding Claim 28, Snaith discloses the transparent photovoltaic cell according to Claim 1, wherein the transparent photovoltaic cell does not include an additional active layer with an external quantum efficiency greater than about 10% at wavelengths greater than about 450 nm (see figure 37 a, no addition active layers therefore the device does not include and additional active layer with an external quantum efficiency greater than about 10% at wavelengths greater than about 450 nm).

Claims 3, 4 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. as applied to claim 1 above, and further in view of Rancourt et al. (US 4,263,732).
Regarding Claims 3-4, Snaith as applies to claim1 above, fails to explicitly disclose wherein the light absorbing material absorbs ultraviolet (UV) light having a wavelength of less than or equal to about 450 nm (claim 3); the light absorbing material is substantially nonabsorbent to light having a wavelength of greater than or equal to about 450 nm (claim 4). 
In the same field of endeavor, Rancourt discloses a solar cell (abstract) comprising the light absorbing material absorbs ultraviolet (UV) light having a wavelength of less than or equal to about 450 nm (column 1 lines 54-56, a layer of light absorbing material... for absorbing ... light energy below the region of 350 nanometers; therefore absorbing at wavelengths greater than 450 nm); 
the light absorbing material is substantially nonabsorbent to light having a wavelength of greater than or equal to about 450 nm (column 1 lines 54-56, a layer of light absorbing material... for absorbing ... light energy below the region of 350 nanometers; therefore not absorbing at wavelengths greater than 450 nm). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Rancourt for the purpose of protecting the device from degradation (Rancourt, column 1 lines 21-22).

Regarding Claim 34, Snaith discloses a transparent photovoltaic cell (abstract, transparent PV cells; see figure 6, paragraph 46) comprising: 
a first visibly transparent electrode (see figure 37 a, paragraph 468, extremely transparent and conductive electrodes on both sides ... FTO as the anode); 
a second visibly transparent electrode (see figure 37 a, paragraph 468, extremely transparent and conductive electrodes on both sides ... gold as the cathode); and 
a visibly transparent active layer disposed between the first visibly transparent electrode and the second visibly transparent electrode (see figure 37 a, perovskite layer between the electrodes; paragraph 463, passes through the perovskite before the spiro-OMeTAD in the active layer; therefore transparent), 
wherein the light absorbing material is e.g. the perovskite is typically a perovskite compound selected from ... CH3NH3PbBrI2, wherein A is methylammonium (MA), B is Pb, and X is a halide combination of Br and I, (see paragraphs [0164] and  [0185]), which reads on
a halide perovskite having the formula ABX3. where A is methylammonium (MA), formamidinium (FA), ethanediammonium (EA), isopropylammonium, dimethylammonium, guanidinium, piperidinium, pyridinium, pyrrolidinium, imidazolium, t-butylammonium, Na, K, Rb, Cs, or a combination thereof; 
B is Pb, Sn, Ge, Cu, Sr, Ti, Mn, Bi, Zn, or a combination thereof; and 
X is a halide or a combination of halides, or 
a metal halide, a metal nitride, a metal selenide a metal telluride an alloy thereof.

Snaith fails to explicitly disclose the active layer comprising a light absorbing material that only absorbs light having a wavelength of less than about 450 nm and that is substantially nonabsorbent to light having a wavelength of greater than or equal to about 450 nm. 
In the same field of endeavor, Rancourt discloses a solar cell (abstract) comprising a light absorbing material that only absorbs light having a wavelength of less than about 450 nm and that is substantially nonabsorbent to light having a wavelength of greater than or equal to about 450 nm (column 1 lines 54-56, a layer of light absorbing material... for absorbing ... light energy below the region of 350 nanometers; therefore not absorbing at wavelengths greater than 450 nm). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Rancourt for the purpose of protecting the device from degradation (Rancourt, column 1 lines 21-22).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. as applied to claims 1 and 11 above, and further in view of Gujar et al. (The role of PbI2 in CH3NH3PbI3 perovskite stability, solar cell parameters and device degradation).
Regarding Claim 12, Snaith discloses the transparent photovoltaic cell according to claim 11, wherein the metal halide comprises CH3NH3PbI3, but fails to disclose the metal halide comprises which reads on  at least one of Pbl 2, PbCI 2, PbBr2 , PblxBr(1-x), PblxCl(1-x), PbBrxCl(1-x), Snl 2, SnCI2, SnBr2 , SnlxBr(1-x), SnlxCl(1-x), SnBrxCl(1-x), GeI2, GeCl2, GeBr2,  GelxBr(1-x), GelxCl(1-x), GeBrxCl(1-x), InI3, InCl3, lnBr3 , TiI3, TiCl33, TiBr3, GaI3, GaBr3 GaCl3, AlCl3, AlBr3, AlI3, A2TiI6, A2TiCl6, and A2TiBr6, where A is defined as in claim 12.
Gujar is analogous art to Snaith as Gujar discloses a solar cell comprising an active layer comprising CH3NH3PbI3 (see abstract), wherein the metal halide layer further comprises PbI2 wherein the PbI2 provides stability (see all pages). Gujar reads on claim 11, wherein the metal halide comprises PbI2.
It would be obvious to a person having ordinary skill in the art to modify the metal halide film of Snaith to comprise PbI2, as PbI2 adds stability to the metal halide film.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. as applied to claim 1 above, and further in view of Yang et al. (US 2016/0013433).
Regarding Claim 13, Snaith as applied to claim 1 above, fails to explicitly disclose transparent photovoltaic cell according to Claim 1, wherein the transparent photovoltaic cell transmits visible light and has an average visible transparency of greater than or equal to about 45%. 
In the same field of endeavor, Yang discloses a light harvesting device comprising a photovoltaic cell (abstract) comprising the transparent photovoltaic cell transmits visible light and has an average visible transparency of greater than or equal to about 45% 
(paragraph 20, organic solar cells that have an average transparency within the visible light region (about 400 nm-7 00 nm) (T) of >50 %). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Yang for the purpose of using the solar cells in the roof of a greenhouse (Yang, paragraph 22). 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. as applied to claim 1 above, and further in view of Forrest et al. (US 2002/0189666).
Regarding Claim 14, Snaith discloses the transparent photovoltaic cell has a color rendering index of greater than about 80 referenced to an air mass 1.5 global (AM 1.5G) solar spectrum (paragraph 467, Color Rendering Index Close to 100 ... the AMl.5 spectrum. 
Snaith fails to teach the global spectrum.
In the same field of endeavor, Forrest discloses a solar cell (abstract) with the use of the 1.5 global solar spectrum (paragraph 52). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Forrest for the purpose of measuring power conversion efficiencies (Forrest, paragraph 52).

Claims 16, 19-20 and 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. as applied to claims 1 and 34 above, and further in view of Zakhidov et al. (US 2013/0240027).
Regarding Claims 16, 19-20 and 23, Snaith discloses the second visibly transparent electrode comprises a thin metal layer comprising silver 
(Ag) (see paragraph 468, thin metal layer of gold for the second visibly transparent electrode; paragraph 381, the use of silver instead of gold), and transparent layers, as described above. 
Snaith fails to explicitly disclose an adjunct layer disposed between the first visibly transparent electrode and the visibly transparent active layer, wherein the adjunct layer is an electron transport layer, an electron extraction layer, a hole blocking layer, or a buffer layer (claim 16); wherein the adjunct layer comprises poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS),poly 
(3-hexylthiophene-2,5-diyl) (P3HT), N,N' -Bis(naphthalen-1 -yl)-N,N' bis(phenyl)-2,2'-dimethylbenzidine (NPD), N,N' -Bis 
(3-methylphenyl)-N,N' -bis(phenyl)- benzidine (TPD), 2,2',7,7'-Tetrakis(N,N -diphenylamino)-2,7-diamino-9,9-spirobifluorene (spire-TAD), Poly[N,N' -bis(4-butylphenyl)-N,N'-bis(phenyl)-benzidine] (poly-TPD), or a combination thereof (claim 17); an adjunct layer disposed between first the visibly transparent active layer and the second visibly transparent electrode, wherein the adjunct layer is an electron transport layer or an electron extraction layer (claim 18); the adjunct layer comprises at least one of a fullerene, ZnO, TiO 2, NiO, MoO3, a conductive nanotube, and a conductive nanoparticle (claim 19); an adjunct layer disposed between the visibly transparent active layer and the second visibly transparent electrode, wherein the adjunct layer is an electron transport layer or an electron extraction layer that provides an ohmic contact between the visibly transparent active layer and the second visibly transparent electrode (claim 20); the adjunct layer comprises [6,6]-phenyl-C61-butyric acid methyl ester (PCBM), Al-doped ZnO (AZO), TiO2 , bathocuproine (BCP), MoO3 , or a combination thereof (claim 21 ); conductive layer comprising aluminum tris(8-hydroxyquinolinate) (Alq3) or indium 20 tin oxide (ITO), wherein the thin metal layer is disposed between the visibly transparent active layer and the conductive layer (claim 23). 
In the same field of endeavor, Zakhidov discloses a solar cell (abstract) comprising an adjunct layer (202, figure 16, paragraph 68) disposed between the first electrode (anode 201, see figure 16) and the active layer (photoelectric dye in 203, paragraph 64), wherein the adjunct layer is an electron transport layer, an electron extraction layer, a hole blocking layer, or a buffer layer (paragraph 66, HTL as PEDOT:PSS, see below, therefore the layer); wherein the adjunct layer comprises poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS),poly(3-hexylthiophene-2,5-diyl) (P3HT), N,N' -Bis(naphthalen-1 -yl)-N,N' bis(phenyl)-2,2'-dimethylbenzidine 
(NPD), N,N' -Bis(3-methylphenyl)-N,N' -bis(phenyl)- benzidine (TPD), 2,2',7,7'-Tetrakis(N,N-diphenylamino)-2,7-diamino-9,9-spirobifluorene (spire-TAD), Poly[N,N' -bis(4-butylphenyl)-N,N'-bis(phenyl)-benzidine] (poly-TPD), or a combination thereof (paragraph 66, PEDOT:PSS); an adjunct layer (204, see figure 16) disposed between first active layer (203) and the second electrode (205, see figure 16), wherein the adjunct layer is an electron transport layer or an electron extraction layer (ETL, electron transport layer); the adjunct layer comprises at least one of a fullerene, ZnO, TiO 2, NiO, MoO3, a conductive nanotube, and a conductive nanoparticle (paragraph 68, conductive nanotubes); an adjunct layer (204) disposed between the active layer (203) and the second electrode (205), wherein the adjunct layer is an electron transport layer or an electron extraction layer (ETL, figure 16) that provides an ohmic contact between the active layer and the second electrode (see figure 16, via the load); the adjunct layer comprises [6,6]-phenyl-C61-butyric acid methyl ester (PCBM), Al-doped ZnO (AZO), TiO2 , bathocuproine (BCP), MoO3 , or a combination thereof (TiO2, paragraph 68); the conductive layer comprising aluminum tris(8-hydroxyquinolinate) (Alq3) or indium tin oxide (ITO) (ITO, paragraph 72). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Zakhidov for the purpose of increasing the efficiency of the device (Zakhidov, paragraph 3), and wherein the thin metal layer is disposed between the active layer and the conductive layer since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to improve the electrical conductivity in the device, thereby making the device more efficient (Zakhidov, paragraph 3).

Regarding Claims 37, modified Snaith as applied to claim 1 above, fails to explicitly disclose wherein the transparent photovoltaic cell is integrated into a multijunction photovoltaic cell. 
In the same field of endeavor, Zakhidov discloses a solar cell (abstract) comprising a photovolatic device integrated into a multi-junction PV cell (abstract, a tandem (or multijunction) hybrid photovoltaic device (PV) device comprised of multiple stacked single PVs). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Zakhidov for the purpose of improving the absorption of the device (Zakhidov, abstract).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. as applied to claim 1 above, and further in view of Kurtin et al. (US 2011/0220194).
Regarding Claim 26, Snaith fails to explicitly disclose wherein the transparent photovoltaic cell has an external quantum efficiency at any wavelength less than about 450 nm of greater than or equal to about 20%. 
In the same field of endeavor, Kurtin discloses a solar cell (abstract) comprising an external quantum efficiency at any wavelength less than about 450 nm of greater than or equal to about 20% (paragraph 35, see figure 5; greater than 450 nm, the external quantum efficiency is greater than or equal to about 20%). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Kurtin for the purpose of permitting advantageous modifications to the solar cells (Kurtin, abstract).


Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2016/01441535), in view of Rancourt et al. (US 4,263,732) and Yang et al. (US 2016/0013433).
Regarding Claim 29, Snaith discloses a transparent photovoltaic cell (abstract, transparent PV cells; see figure 6, paragraph 467) comprising: a substrate (glass, see figure 37a); a first electrode (see figure 37 a, paragraph 468, extremely transparent and conductive electrodes on both sides ... FTO as the anode); an active layer (see figure 37 a, perovskite; paragraph 463, passes through the perovskite before the spiro-OMeTAD in the active layer; therefore active layer) comprising a light absorbing material (paragraph 117, The photoactive perovskite is typically one which is capable of (i) absorbing light), the light absorbing material being either: a halide perovskite, or a metal halide, a metal nitride, a metal sulfide, a metal selenide, a metal telluride, an alloy thereof, or a combination therl:!Of (a halide perovskite: paragraph 146, The perovskite may be a mixed-halide perovskite; see also paragraph 197); and a second electrode (see figure 37 a, paragraph 468, extremely transparent and conductive electrodes on both sides ... gold as the cathode), wherein the first electrode is located between the substrate and the active layer (see figure 37a, the first electrode FTO between the substate Glass and the active layer comprising the perovskits) and the active layer is located between the first electrode and the second electrode (see figure 37a), and wherein each of the substrate, the first electrode, the active layer, and the second electrode are visibly transparent (see figure 6, paragraph 27, visibly transparent; see also paragraph 468). 
Snaith fails to explicitly disclose the light absorbing material only absorbs ultraviolet (UV) light having a wavelength of less than about 450 nm; the transparent photovoltaic cell has an average visible transparency of greater than or equal to about 50%. 
In the same field of endeavor, Rancourt discloses a solar cell (abstract) wherein the the light absorbing material only absorbs ultraviolet 
(UV) light having a wavelength of less than about 450 nm (column 1 lines 54-56, a layer of light absorbing material... for absorbing ... light energy below the region of 350 nanometers). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Rancourt for the purpose of protecting the device from degradation (Rancourt, column 1 lines 21-22). 
In the same field of endeavor, Yang discloses a light harvesting device comprising a photovoltaic cell (abstract) comprising a cell having an average visible transparency of greater than or equal to about 50% (paragraph 20, organic solar cells that have an average transparency within the visible light region (about 400 nm-700 nm) (T) of >50%). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Yang for the purpose of using the solar cells in the roof of a greenhouse (Yang, paragraph 22). 

Regarding Claim 35, modified Snaith as applied to claim 34 above, fails to explicitly disclose wherein the transparent photovoltaic cell is a rigid display screen, a flexible display screen, a watch crystal, an automotive glass, a smart window, an autonomous electrochromic window, or an architectural glass. In the same field of endeavor, Yang discloses a light harvesting device comprising a photovoltaic cell (abstract) comprising the PV cell is an architectural glass (paragraph 22, for use in a greenhouse, therefore the glass is architectural glass). Note: The examiner notes applicant does not provide a specific definition. Searching for specific architectural glass results in any type of glass used for a structure, including float or insulation, etc. See MPEP δ 2144.03.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Yang for the purpose of using the solar cells in the roof of a greenhouse (Yang, paragraph 22).


Claims 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al., Rancourt et al. and Yang et al.  as applied to claim 29 above, unpatentable over Snaith et al., Rancourt et al. and Yang et al.  as applied to claims 29, 34 and 35 above, respectively, and further in view of Zakhidov et al. (US 2013/0240027).
Regarding Claims 31, modified Snaith discloses transparent layers, as described as applied to claim 29 above, but fails to explicitly disclose a visibly transparent adjunct layer located between the active layer and the second electrode, wherein the adjunct layer is an electron transport layer or an electron extraction layer comprising at least one of a fullerene, ZnO, Ti02 , NiO, MoO 3 , a conductive nanotube, and a conductive nanoparticle (claim 30); a first visibly transparent adjunct layer located between the first electrode and the active layer; and a second visibly transparent adjunct layer located between the active layer and the second electrode, wherein the first visibly transparent adjunct layer is an electron transport layer, an electron extraction layer, a hole blocking layer, or a buffer layer, and the second visibly transparent adjunct layer is an electron transport layer or an electron extraction layer (claim 31 ); a third visibly transparent adjunct layer located between the second visibly transparent adjunct layer and the second electrode, wherein the third visibly transparent adjunct layer is an electron transport layer or an electron extraction layer that provides an ohmic contact between the second visibly transparent adjunct layer and the second electrode (claim 32); the second electrode comprises: a first layer comprising of a material selected from the group consisting of indium tin oxide (ITO), aluminum doped zinc oxide (AZO), fluorine doped tin oxide (FTO), indium zinc oxide, lnZnAIO, zinc oxide, ZnAIO (ZAO), cadmium oxide, zirconium indium 25 oxide (ZrlO), gallium zinc oxide (GZO), Al, Au, Ag, Mo, Cu, Ni, graphene, graphene oxide, poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS), metal nanowires, and combinations thereof; and a second layer comprising aluminum tris(8-hydroxyquinolinate) (Alq3), 4,4'-Bis(Ncarbazolyl)-1, 1 '-biphenyl (CBP), N,N'-Di (1-naphthyl)-N,N'-diphenyl-(1, 1 '-biphenyl)-4,4'- 30 diamine (NPD), 2,2', 7, 7'-Tetrakis[N,N-di(4-methoxyphenyl)amino]-9,9'-spirobifluorene, N,N'-Bis(3-methylphenyl)-N,N' -bis(phenyl)-benzidine (TPD), a derivative thereof, or a combination thereof, wherein the first layer is disposed between the active layer and the second layer (claim 33). 
Zakhidov discloses an adjunct layer (204, see figure 16) located between the active layer and the second electrode (204 between 205 and 203, see figure 16, paragraph 68); wherein the adjunct layer is an electron transport layer or an electron extraction layer comprising at least one of a fullerene, ZnO, TiO2 , NiO, MoO 3 , a conductive nanotube, and a conductive nanoparticle (see figure 16, electron transport layer, paragraph 68, CNTs); a first adjunct layer (202, figure 16) located between the first electrode and the active layer (202 between 201 and 203, see figure 16); and a second adjunct layer (bottom half of 204) located between the active layer and the second electrode (between 203 and 205, see figure 16), wherein the first adjunct layer is an electron transport layer, an electron extraction layer, a hole blocking layer, or a buffer layer (paragraph 66, the HTL comprising PEDOT:PSS; see applicant's specification paragraphs 24-25, same material therefore same properties), and the second adjunct layer is an electron transport layer or an electron extraction layer (204, ETL, electron transport layer); a third adjunct layer located between the second adjunct layer and the second electrode (top half of 204, see figure 16; between the bottom half of 204 and the second electrode 205), wherein the third adjunct layer is an electron transport layer or an electron extraction layer (ETL) that provides an ohmic contact between the second adjunct layer and the second electrode (see figure 16, via the load); the second electrode comprises: a first layer comprising of a material selected from the group consisting of indium tin oxide (ITO), aluminum doped zinc oxide (AZO), fluorine doped tin oxide (FTO), indium zinc oxide, lnZnAIO, zinc oxide, ZnAIO (ZAO), cadmium oxide, zirconium indium oxide (ZrlO), gallium zinc oxide (GZO), Al, Au, Ag, Mo, Cu, Ni, graphene, graphene oxide, poly (3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS), metal nanowires, and combinations thereof (bottom half of 205; paragraph 69, carbon nanotubes, therefore metal nanowires); and a second layer (top half of 205), wherein the first layer is disposed between the active layer and the second layer (the bottom half of 205 between the active layer 203 and the top half of 205, see figure 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Zakhidov for the purpose of increasing the efficiency of the device (Zakhidov, paragraph 3), and the second layer comprising aluminum tris (8-hydroxyquinolinate) (Alq3), 4,4'-Bis(Ncarbazolyl)-1, 1 '-biphenyl (CBP), N,N'-Di(1-naphthyl)-N,N'-diphenyl-(1, 1'-biphenyl)-4,4'- 30 diamine (N PD), 2,2', 7, 7'-Tetrakis[N, N-di( 4-methoxyphenyl)amino]-9, 9'-spirobifluorene, N,N'-Bis(3-methylphenyl )-N ,N' -bis (phenyl)-benzidine (TPD), a derivative thereof, or a combination thereof, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to improve the thermal transfer within the device, thereby increasing the efficiency of the device (Zakhidov, paragraph 3). 

Regarding Claims 36, modified Snaith as applied to claims 34 and 35 above, fails to explicitly disclose wherein the transparent photovoltaic cell is integrated into a multijunction photovoltaic cell. 
In the same field of endeavor, Zakhidov discloses a solar cell (abstract) comprising a photovolatic device integrated into a multi-junction PV cell (abstract, a tandem (or multijunction) hybrid photovoltaic device (PV) device comprised of multiple stacked single PVs). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Snaith with the teaching of Zakhidov for the purpose of improving the absorption of the device (Zakhidov, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al., (Credible evidence for the passivation effect of remnant PbI2 in CH3NH3PbI3 films in improving the performance of perovskite solar cells).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721